        Case 2:20-cv-02580-ODW-AS Document 50 Filed 05/20/20 Page 1 of 4 Page ID #:638




DAVID ROVINSKY LLC, a Delaware limited liability company,

         Plaintiff,

PETER VOUTSAS aka PETER MARCO aka PETER VOUTSAS, aka PETER
MARCO EXTRAORDINARY JEWELS OF BEVERLY HILLS, dba PETER
MARCO LLC,

         Defendants/Third-Party Plaintiffs,

vs.

JONA S. RECHNITZ, an individual; RACHEL RECHNITZ, an individual; LEVIN
PRADO aka LEVON PRADO, an individual,

          Third-Party Defendants




      Pursuant to Local Rule 5-4.2, the following document is being manually filed:

             Proposed Order Denying Third-Party Defendants’ Motion for Stay of Proceedings

      A copy of the Proposed Order has also been submitted via the ECF Proposed Orders to Chambers portal.




      5/20/2020
                                                                         Baruch C. Cohen, Esq.


                                                                         Defendants/Third-Party Plaintiffs PETER VOUTSAS aka
                                                                         PETER MARCO aka PETER VOUTSAS, aka PETER
                                                                         MARCO EXTRAORDINARY JEWELS OF BEVERLY
                                                                         HILLS, dba PETER MARCO LLC
Case 2:20-cv-02580-ODW-AS Document 50 Filed 05/20/20 Page 2 of 4 Page ID #:639



   1

   2

   3

   4

   5

   6

   7

   8
                           IN THE UNITED STATES DISTRICT COURT
   9

  10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

  11
        DAVID ROVINSKY LLC, a Delaware               USDC # 2:20-cv-02580-ODW-AS
  12    limited liability company,
  13                                                 Before the Hon. Otis D. Wright II
                            Plaintiff,
  14
        PETER VOUTSAS aka PETER
  15    MARCO aka PETER VOUTSAS, aka
        PETER MARCO EXTRAORDINARY
  16    JEWELS OF BEVERLY HILLS, dba
        PETER MARCO LLC,
  17
               Defendants/Third-Party Plaintiffs,    ORDER DENYING THIRD-
  18                                                 PARTY DEFENDANTS’ MOTION
        vs.                                          FOR STAY OF PROCEEDINGS
  19

  20    JONA S. RECHNITZ, an individual;
        RACHEL RECHNITZ, an individual;              Date: 6-15-2020
  21    LEVIN PRADO aka LEVON PRADO,                 Time: 1:30 p.m.
        an individual,                               Courtroom: 5D
  22
                     Third-Party Defendants.
  23

  24             GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED
  25   that:
  26             Third-Party Defendants’ Motion for Stay of Proceedings is hereby DENIED.
  27   ///
  28
                            ORDER DENYING THIRD-PARTY DEFENDANTS’
                               MOTION FOR STAY OF PROCEEDINGS
       5/20-6:22pm
Case 2:20-cv-02580-ODW-AS Document 50 Filed 05/20/20 Page 3 of 4 Page ID #:640



   1             All proceedings, including discovery, in this action are not stayed as to Third-
   2   Party Defendants Jona S. Rechnitz and Rachel Rechnitz.
   3             IT IS SO ORDERED.
   4
       Dated:                                     By: ________________________________
   5                                                 HONORABLE OTIS D. WRIGHT II
   6
                                                     United States District Judge

   7

   8   Presented by:
   9

  10   /S/ Baruch C. Cohen
  11   Baruch C. Cohen, Esq.
       Attorney for Defendants/Third-Party
  12   Plaintiffs PETER VOUTSAS aka
       PETER MARCO aka PETER VOUTSAS,
  13
       aka PETER MARCO EXTRAORDINARY
  14   JEWELS OF BEVERLY HILLS, dba
       PETER MARCO LLC
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                            ORDER DENYING THIRD-PARTY DEFENDANTS’
                               MOTION FOR STAY OF PROCEEDINGS
       5/20-6:22pm
                                              -2-
Case 2:20-cv-02580-ODW-AS Document 50 Filed 05/20/20 Page 4 of 4 Page ID #:641



   1                                         CERTIFICATE OF SERVICE

   2           I declare that I am a citizen of the United States and I am a resident and employed
       in Los Angeles, California; that my business address is 4929 Wilshire Boulevard, Suite 940
   3   Los Angeles, California 90010; that I am over the age of 18 and not a party to the above-entitled
       action.
   4
               I am employed by a member of the United States District Court for the Central
   5   District of California, and at whose direction I caused service of the foregoing document
       entitled [PROPOSED] ORDER DENYING THIRD-PARTY DEFENDANTS’ MOTION
   6   FOR STAY OF PROCEEDINGS on all interested parties in this action by the method indicated
       below at the address stated below:
   7

   8   Marc S. Williams, Esq.
       Cohen Williams, LLP
   9   724 South Spring Street, 9th Floor
       Los Angeles, CA 90014
  10   Email: mwilliams@cohen-williams.com
       Attorney for Third-Party Defendant Jona S. Rechnitz
  11

  12   [X]     BY ELECTRONIC TRANSMISSION: by electronically filing the foregoing with the
               Clerk of the District Court using its CM/ECF System pursuant to the Electronic Case
  13           Filing provision of the United States District Court General Order and the E-Government
               Act of 2002, which electronically notifies all parties in this case. A pdf version of this
  14           document was also transmitted to counsel via electronic mail at the mail address indicated
               above.
  15
               I declare under penalty of perjury under the laws of the United States of America that
  16   the foregoing is true and correct. Executed on May 20, 2020 at Los Angeles, California.

  17   By: /s/ Baruch               C. Cohen
       Baruch C. Cohen
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
       D:\DATA\DOCS\RECHNITZ\MARCO\ROVINSKY\MOTION TO STAY PROCEEDING\PROPOSED ORDER DENYING THIRD-PARTY DEFENDANTS’ MOTION
       FOR STAY OF PROCEEDINGS.wpd
       5/20-12:05pm
                                                               -3-
